Dismissed and Opinion Filed July 2, 2018




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-17-01397-CV

                                             RICHARD J. BACON, Appellant
                                                         V.
                                             NAVIENT SOLUTIONS, Appellee

                                  On Appeal from the County Court at Law No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-17-00603-E

                                           MEMORANDUM OPINION
                          Before Chief Justice Wright, Justice Evans, and Justice Brown
                                        Opinion by Chief Justice Wright
           Appellant’s brief in this case is overdue.1 By letter dated February 23, 2018, we notified

appellant the brief received by the Court on February 6, 2018 was deficient. We noted the

numerous ways in which appellant’s brief did not comply with rule 38 of the Texas Rules of

Appellate Procedure. Because neither the clerk’s record nor the reporter’s record had yet been

filed, we also informed appellant that his amended brief complying with rule 38 was not due until

thirty days after the record had been filed. To date, appellant has not filed an amended brief, filed

an extension motion, nor otherwise corresponded with the Court regarding the status of this appeal.




      1
        Appellant filed a docketing statement on February 6, 2018, indicating he had not requested a reporter’s record. Therefore, the deadline for
filing appellant’s brief was thirty days after the clerk’s record was filed.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



171397F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RICHARD J. BACON, Appellant                       On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-17-01397-CV        V.                      Trial Court Cause No. CC-17-00603-E.
                                                   Opinion delivered by Chief Justice Wright.
 NAVIENT SOLUTIONS, Appellee                       Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered July 2, 2018




                                             –3–